Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The following Examiners amendment is based on the claim listing filed on 01/016/2022:
In the claims:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1:
Line 13 after “…using the corpus to train…” delete “the” and replace with “a”
Line 20 after “…interest class associated with the…” delete “current”

Claim 17:
Line 17 after “…using the corpus to train…” delete “the” and replace with “a”
Line 24 after “…interest class associated with the…” delete “current”

Claim 26:
after “…using the corpus to train…” delete “the” and replace with “a”
Line 21 after “…interest class associated with the…” delete “current”


Allowable Subject Matter
Claims 1, 2, 17, 19, 26, and 27 allowed. The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the advisory action response, and the remarks filed 01/06/2022 the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as: pre-establishing a user interest model, comprising: obtaining a user history log, where the user history log includes at least: a user identifier, user attribute information, and user historical behavior data; and classifying the user historical behavior data according a user category and a vertical class to obtain the user interest model; performing model training according to speech features of different user classes, and building voiceprint processing models of different user classes; according to an obtained command speech, recognizing, in a voiceprint recognition manner, a user class sending a command speech; collecting language materials having colloquial features of different user classes to form a corpus, using the corpus to train the speech recognition model, and obtaining a speech recognition model of the corresponding user class; according to the user class, using the speech recognition model to perform speech recognition for the command speech, to obtain a command described by the command speech; determining a current vertical class, according to the command; 
The above claims are deemed allowable given the complex nature of the series of multi-model usage and training for use historical behavior data, user class and vertical class as precisely claimed as a whole. For instance the closest prior art teaches multiple adaptable models simultaneously accessed such as pronunciation models, acoustic models, and language models. Further prior art teaches user features such as gender and age. Other prior art teaches voice print models analogous to a sub-acoustic such as a phonemic but in a specific context unique to the way a user speaks not just a sample of audio per se. Additionally references teach conversion with translation of slang, colloquialisms, short-hand into a normalized form e.g. MDR to LOL to “laughing out loud”, however no such reference is made to the model complexity as claimed. The prior taken in a piece-wise analysis falls short of creating the steps in the claims precisely given how intricate each model output is to the next. Under BRI with respect to colloquialisms, use class, vertical class, and training thereof, one of ordinary skill in the art can utilize interpretations of “class” per see as well as general features synonymous to colloquialisms but would fail to establish the type of models and steps claimed. General training and layered model updating is reasonable however (e.g. RNN or NN 1st, intermediate and final model) but is not pertinent to the claimed model series. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20110060587 A1	Phillips; Michael S. et al.
Multiple models, updating, voice print generally

US 20070100814 A1	Lee; Jae-won et al.
Proportional colloquialism 

US 20160260428 A1	MATSUDA; Shigeki et al.
Deep NN

US 20130173264 A1	Kiss; Imre Attila et al.
Slang sentiment, multiple models

US 20070124134 A1	Van Kommer; Robert
Commands and class identification in speech


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov